DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits and is a Notice of Allowability. The Examiner acknowledges receipt of Applicant’s Amendment, including amended claims, arguments/remarks, and Request for Consideration under the After Final Consideration Pilot Program (AFCP 2.0), filed 3/29/2021 in response to Office Action (final rejection) mailed 1/28/2021.
Claims 1-2, 6-14, and 16-18 were previously pending. With Applicant’s filing of 3/29/2021 Claims 1, 6, 12-14, 16, and 18 are amended and Claims 2, 7-11, and 17 are as previously presented. Presently Claims 1-2, 6-14, and 16-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program (AFCP) 2.0
Applicant’s request for entry into AFCP 2.0 is acknowledged, and is GRANTED.
An interview concerning the present response was held 4/6/2021 and it was agreed to further amend independent Claims 12 and 14 with limitations corresponding to the limitations added to Claim 1. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, attorney Drew Coelho, on 4/6/2021. 
The application has been amended as follows: 
Claim 12.     A method for manufacturing a build material application member of a build material application device or a build material application device for an apparatus for additively manufacturing three-dimensional components, the method comprising:

additively manufacturing the build material application member or the build material application device by successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated with an energy beam; and
additively manufacturing at least one portion of a streaming channel of the build material application member or the build material application device based on at least one optimization criterion, wherein the streaming channel is configured for laminar streaming and extends longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member or the build material application device.

Claim 14.     A non-transitory computer readable storage medium storing code representative of:
a build material application member for a build material application device, the build material application member physically generated upon execution of the code by a computerized additive manufacturing apparatus, the code comprising code representing the build material application member; and
at least one streaming channel structure extending through the build material application device having at least one streaming channel being at least partially additively manufactured, wherein the streaming channel is configured for laminar streaming and extends longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member.

Response to Amendment
Claim 14 was previously objected to for minor informality. In light of Applicant’s amendment, this objection is withdrawn.
Claims 1-2, 6-13, and 16-18 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 3/29/2021, with respect to Claims 1-2, 6-14, and 16-18 have been fully considered and are persuasive. The prior art rejections of Claims 1-2, 6-14, and 16-18 are withdrawn. 

Allowable Subject Matter
Claims 1-2, 6-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable because the recited limitations for the streaming channel structure comprising at least one streaming channel configured for laminar streaming and extending longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2 and 6-11 are allowable as depending from an allowable base claim.
Independent Claim 12 is allowable because the recited limitations that the streaming channel is configured for laminar streaming and extends longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member or the build material application device, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 13 and 17-18 are allowable as depending from an allowable base claim.
Independent Claim 14 is allowable because the recited limitations for the streaming channel is configured for laminar streaming and extends longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claim 16 is allowable as depending from an allowable base claim. 
A close prior art reference of record Herzog discloses apparatus for additive manufacturing a 3D object by selectively fusing a build material in layers, the apparatus comprising an energy beam generated by a radiation generation device for consolidation of the build material such as metal or plastic powder, a movably mounted build material application member for forming a layer of build material in a build plane, and a supporting device movably mounted in a vertical direction. The build material application device comprises at least one build material application member. The 3D object may be constructed on the basis of build data that may describe or define an object-specific function region or Herzog does not disclose a streaming channel structure comprising at least one streaming channel configured for laminar streaming and extending longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member.
A close prior art reference of record Bai discloses a selective laser melting/sintering device comprising an “A” negative pressure channel device, a build material application member comprising a streaming channel structure with a negative pressure streaming channel, a “B” negative pressure channel device, and a flexible brush for beneficially spreading build material evenly. The bottom of the build material application member is provided with a groove where the upper surface of a further build material application member is pneumatically attached onto the build material application member. The A and B pneumatic attaching devices, each comprising a streaming channel inlet, communicate through the streaming channel which comprises streaming channel outlets in communication with the groove. At least portions of the streaming channel extend between the streaming channel inlets and at least one streaming channel outlet is provided with the build material application member. Bai does not disclose a streaming channel structure comprising at least one streaming channel configured for laminar streaming and extending longitudinally in a meander-like manner between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743